 



Exhibit 10.2
MASTER AMENDMENT TO CONTRIBUTION AGREEMENTS
     This Master Amendment to Contribution Agreements (“Amendment”) is made as
of the 9th day of November, 2007, by and between Arizona Land Income
Corporation, an Arizona corporation (“Acquiror”) and POP Venture, LLC, a
Delaware limited liability company (“Contributor”).
RECITALS:
     WHEREAS, Acquiror and Contributor each entered into ten (10) separate and
distinct Contribution Agreements, each dated as of November 2, 2006
(collectively, the “Contribution Agreements” and individually, a “Contribution
Agreement”); and
     WHEREAS, each of the Contribution Agreements is listed on Exhibit “A”
attached hereto and incorporated herein by this reference and, in each instance,
the Project (as defined in the Contribution Agreements) that is the subject of
that particular Contribution Agreement is also identified; and
     WHEREAS, pursuant to the terms of the Contribution Agreements, Contributor
has agreed to contribute to Acquiror, and Acquiror has agreed to the
contribution of, the Contributor’s (or that of the designated POP Members’, as
defined in the Contribution Agreements) ownership interests in certain POP
Affiliates (as defined in the Contribution Agreements), which POP Affiliates are
the indirect owners of certain fee simple and leasehold interests in ten
(10) separate and distinct Projects; and
     WHEREAS, Acquiror and Contributor have determined that it is appropriate
and necessary to make certain modifications and amendments to all of the
Contribution Agreements;
     NOW, THEREFORE, in further consideration of the terms and provisions of all
of the Contribution Agreements, Acquiror and Contributor hereby agree as
follows:
     1. Defined Terms. Any capitalized terms used, but not defined, in this
Amendment shall be deemed to have the same meanings as are respectively ascribed
to each such term in the Contribution Agreements.
     2. Ratification and Amendment. Acquiror and Contributor hereby ratify and
confirm all of the terms and provisions of all of the Contribution Agreements
and agree that the terms and provisions of the Contribution Agreements remain in
full force and effect without modification or amendment, except as is otherwise
expressly set forth in all of (a) this Amendment, (b) that certain Fourth
Amendment and Exhibit Acknowledgement to Master Formation and Contribution
Agreement, dated as of November 9, 2007 (“Fourth Amendment to Master
Agreement”), and (c) that certain Second Amendment and Exhibit Acknowledgement
to Master Formation and Contribution Agreement, dated December 9, 2006.

1



--------------------------------------------------------------------------------



 



     3. Amendment Via Fourth Amendment to Master Agreement. Acquiror and
Contributor hereby acknowledge and agree that, pursuant to Section 20 of the
Fourth Amendment to Master Agreement, each of the Contribution Agreements has
been amended, on an omnibus basis, to conform each of the Contribution
Agreements to the terms and provisions of the Fourth Amendment to Master
Agreement. Acquiror and Contributor hereby ratify and confirm the amendments to
the Contribution Agreements that occurred through and by the terms of the Fourth
Amendment to Master Agreement.
     4. Title Insurance. Notwithstanding the provisions of Sections 7.2 and
12.1.9 of each Contribution Agreement, the parties hereby agree that:

  (a)   the “Title Company” shall mean First American Title Insurance Company or
one or more additional title insurance companies with national operations;    
(b)   Acquiror has received the Title Commitments; and     (c)   at Closing,
Acquiror shall accept delivery of either (i) the Title Policy (or a so-called
“marked-up” Title Commitment or pro forma Title Policy), as contemplated in
Section 12.1.9 of the Contribution Agreements or (ii) a so-called “date down
endorsement” issued with respect to Contributor’s existing owner’s title
insurance policy for a given Project (each, an “Existing Title Policy”). In the
event Acquiror receives a “date down endorsement” to an Existing Title Policy
(x) the insurance coverages provided pursuant to that Existing Title Policy
shall be updated to and including the Closing Date; provided, however, such
updating shall not include updated surveys; (y) the amount of insurance coverage
provided by the Existing Title Policy shall be increased to an amount equal to
the Gross Asset Value for that particular Project (in the event the Gross Asset
Value is in excess of the insured amount); and (z) the Existing Title Policy
shall be further endorsed through the issuance of a “Fairway endorsement”
insuring that the Title Company shall not interpose as a defense to a claim of
coverage under such policy the fact that a dissolution of the insured limited
liability company has occurred, or a new limited liability company has been
formed, solely by reason of the withdrawal or replacement of one or more of the
members of the original insured limited liability company so long as the insured
remains as the title holder, and no new limited liability company is explicitly
formed.

     5. Prorations. Notwithstanding subsections (E) and (F) in Section 3.2 of
the Contribution Agreements, all prorations and adjustments occurring pursuant
to Section 13 of the Contribution Agreements (except Sections 13.5 and 13.6,
both of which are addressed below) shall be paid in cash and shall not be
applied under Section 3.2 in order to calculate the Contribution Consideration.
     6. Escrows Maintained in Connection with POP Property Indebtedness.
Notwithstanding the provisions of Sections 3.2(E), 3.2(F) and 13.5 of the
Contribution Agreements, any and all escrows maintained (as of the Closing Date)
with, or under the control of, the lenders holding any POP Property Indebtedness
shall be handled, as between Acquiror

2



--------------------------------------------------------------------------------



 



and Contributor, pursuant to Sections 4 and 17 of the Fourth Amendment to Master
Agreement.
     7. Capital Investments. Notwithstanding the provisions of Sections 3.2(E),
3.2(F), 9.2 and 13.6 of the Contribution Agreements, any Capital Investment (as
defined in the Fourth Agreement to Master Agreement) made or incurred by
Contributor on or after October 1, 2007 shall be handled, as between Acquiror
and Contributor, pursuant to Section 4 of the Fourth Amendment to Master
Agreement.
     8. City Square. Notwithstanding the provisions of the Section 3.2(A) of the
Contribution Agreement for the Project commonly known as City Square, the
Contribution Consideration shall be calculated after first deducting the sum of
Twelve Million Dollars ($12,000,000.00) from the Gross Asset Value assigned to
City Square. Such $12,000,000 component of the Gross Asset Value of City Square
shall instead by paid, by Acquiror, through the execution and delivery of the
Principal Note, as described and defined in Section 4 of the Fourth Amendment to
Master Agreement.
     9. US Bank. The Contribution Agreement for the Project commonly known as US
Bank is hereby terminated and neither Acquiror nor Contributor shall have any
further right, entitlement, obligation or liability under that particular
Contribution Agreement.
     10. Counterparts; Facsimile Signatures. This Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. For purposes
of executing this Amendment, any signed document transmitted by facsimile
machine or e-mail transmission (in either case a “Fax”) shall be considered as
an original signature. Any such Fax document shall be considered to have the
same binding legal effect as an original document.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
date first above written.

3



--------------------------------------------------------------------------------



 



            ACQUIROR:

Arizona Land Income Corporation,
an Arizona corporation
      By:   /s/ Thomas R. Hislop         Thomas R. Hislop        Chairman of the
Board, Chief Executive Officer and Chief Financial Officer   

4



--------------------------------------------------------------------------------



 



         

            CONTRIBUTOR:

POP Venture, LLC, a Delaware
limited liability company

By: POP Funding, LLC, its managing member

By: JHS Manager, LLC, its manager
      By:   /s/ Jay H. Shidler         Jay H. Shidler        Sole Member   

5



--------------------------------------------------------------------------------



 



         

Exhibit ‘A’

1.   Contribution Agreement between Arizona Land Income Corporation and Pop
Venture, LLC, dated as of November 2, 2007, for Waterfront Plaza (500 Ala Moana
Boulevard, Honolulu, HI 96813)   2.   Contribution Agreement between Arizona
Land Income Corporation and Pop Venture, LLC, dated as of November 2, 2007, for
Davies Pacific Center (841 Bishop Street, Honolulu, HI 96813)   3.  
Contribution Agreement between Arizona Land Income Corporation and Pop Venture,
LLC, dated as of November 2, 2007, for Pan Am Building (1600 Kapiolani
Boulevard, Honolulu, HI 96815)   4.   Contribution Agreement between Arizona
Land Income Corporation and Pop Venture, LLC, dated as of November 2, 2007, for
First Insurance Center (1100 Ward Avenue, Honolulu, HI 96814)   5.  
Contribution Agreement between Arizona Land Income Corporation and Pop Venture,
LLC, dated as of November 2, 2007, for PBN Building (1833 Kalakaua Avenue,
Honolulu, HI 96815)   6.   Contribution Agreement between Arizona Land Income
Corporation and Pop Venture, LLC, dated as of November 2, 2007, for City Center
(810 Richards Street, Honolulu, HI 96813)   7.   Contribution Agreement between
Arizona Land Income Corporation and Pop Venture, LLC, dated as of November 2,
2007, for City Square (3800, 3838 and 4000 North Central Avenue, Phoenix, AZ
85012)   8.   Contribution Agreement between Arizona Land Income Corporation and
Pop Venture, LLC, dated as of November 2, 2007, for Sorrento Technology Center
(10140 and 10180 Canyon Road, San Diego, CA 92121)   9.   Contribution Agreement
between Arizona Land Income Corporation and Pop Venture, LLC, dated as of
November 2, 2007, for Seville Plaza (5469, 5471 and 5473 Kearny Villa Road, San
Diego, CA 92123)   10.   Contribution Agreement between Arizona Land Income
Corporation and Pop Venture, LLC, dated as of November 2, 2007, for US Bank (101
North First Avenue, Phoenix, Arizona 85003)

6